Citation Nr: 1042692	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-06 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, as secondary to the service-connected residuals of a 
fracture of the os calcis with minimal arthritic changes 
[hereinafter left ankle/foot disability].  

2.  Entitlement to service connection for a mid-to-low back 
disability, as secondary to the service-connected left 
ankle/foot disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1964 to February 1965 and from January 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  

For the reasons set forth below, this appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran maintains that, as a result of his service-connected 
left ankle/foot disability, he fell while working in December 
1996 and that, as a result of that accident, he injured his 
cervical spine as well as his mid-to-low back.  Accordingly, he 
believes that service connection for cervical spine and 
mid-to-low back disabilities is warranted on a secondary basis.  

In July 2005, the Veteran was provided a VA examination.  After 
X-rays of his cervical spine were taken, he was diagnosed with an 
avulsion fracture of the spinous process of C5.  He was not 
diagnosed with any disability for his claimed back condition.  
Ultimately, the VA examiner found that it was not likely that the 
Veteran's cervical spine disability and back condition were due 
to his service-connected left ankle/foot disability.  Thus, in 
the November 2005 rating decision, the RO denied the Veteran's 
claims as there was no evidence that either of these conditions 
was caused by his service-connected left ankle/foot disability.  

However, in a March 2008 statement, the Veteran's representative 
raised several issues.  First, the Veteran's representative noted 
that, in the September 2006 notice of disagreement, the issue of 
an altered gait was raised.  Second, the representative noted 
that the Veteran had undergone another VA examination in March 
2006 where the examiner found giveaway weakness with manual 
muscle testing and very significant pain behaviors.  

Third, the representative noted that, in the July 2005 VA 
examination, the examiner only reported that the Veteran was 
ligamentously stable but did not render an opinion as to whether 
the Veteran's service-connected left ankle/foot may have given 
way and caused the Veteran to fall, or whether his ankle/foot 
disability may have caused a sharp pain, which ultimately caused 
the Veteran to fall.  The VA examiner also did not address the 
issue of whether the Veteran's service-connected left ankle/foot 
disability may have caused an altered gait which was related to 
his fall.  

Moreover, the Board acknowledges that, while the July 2005 VA 
examiner opined that the Veteran's cervical spine disability and 
back condition were not likely due to his service connected left 
ankle/foot disability, the examiner did not offer an opinion as 
to whether the Veteran's left ankle/foot disability aggravated 
either his cervical spine disability or his back condition.  
Accordingly, and for these reasons, the Board finds that the July 
2005 VA examination is inadequate.  Thus, a remand of the 
Veteran's appeal is necessary to accord him an opportunity to 
undergo a new VA examination to determine the etiology of his 
neck and mid-to-low back problems.  

Indeed, the Court of Appeals for Veteran Claims (Court) has held 
that, once VA undertakes a duty to provide a medical examination, 
due process requires VA to notify the claimant prior to the 
adjudication of the claim of any inability to obtain evidence 
sought (including a VA examination with medical opinion).  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  See also Daves 
v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. 
Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 
15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return 
an inadequate examination report "if further evidence or 
clarification of the evidence... is essential for a proper 
appellate decision").  

The Board further notes that the most recent VA treatment records 
in the claims file are dated in March 2007.  Thus, on remand, the 
RO should make efforts to obtain all outstanding pertinent VA 
treatment records since then.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain copies of records of neck and 
mid-to-low back treatment that the Veteran 
may have received at the Minneapolis VA 
Medical Center since March 2007.  All such 
available documents should be associated 
with the claims folder.  If any of these 
records are unavailable, notification of 
such should be given to the Veteran-to 
include identification of the specific 
records not obtained, an explanation of 
the efforts used to attempt to obtain 
those records, and a description of any 
further action to be taken with respect to 
the service connection claims on appeal.  
38 U.S.C. § 5103A(b)(2) (West 2002).  

2.	Then, accord the Veteran an appropriate VA 
examination to determine the nature and 
etiology of any cervical spine and 
mid-to-low back disabilities that he may 
have.  The claims file, including a copy 
of this REMAND, must be made available to 
the examiner for review, and the 
examination report should reflect that 
such a review was accomplished. 

All pertinent pathology should be noted in 
the examination report.  For any cervical 
spine or mid-to-low back disabilities 
diagnosed on examination, the examiner 
should opine as to whether as to whether 
it is at least as likely as not (a 50 
percent probability or greater) that such 
diagnosed disabilities were caused, or 
aggravated, by the service-connected left 
ankle/foot disability.  In answering this 
question, the examiner should address the 
Veteran's contentions that his 
service-connected left ankle/foot 
disability causes an altered gait, pain, 
and instability, which, on occasion, has 
resulted in his falling and thus injuring 
his neck and mid-to-low back.  

Conversely, if the examiner concludes that 
an etiological opinion cannot be provided, 
he or she should clearly and specifically 
so specify in the examination report, with 
an explanation as to why.  

A complete rationale must be provided for 
all opinions and conclusions reached.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood).  
The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  


3.	After completing the above, and any other 
development deemed necessary, the AOJ 
should readjudicate the claims on appeal.  
If the benefits sought on appeal are not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

